           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 1 of 19




 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION
10

11   JEFFREY HOYT, LORLIE TESORIERO,
     PAMELA ZAGER, MAUREEN URBACH,                              CASE NO.
12   JAMES URBACH, and CARON WATKINS
     Individually and on Behalf of All Others Similarly
13   Situated,                                                  COMPLAINT—CLASS ACTION
14                                                              AND DEMAND FOR JURY TRIAL
                Plaintiffs,
15
         v.
16
     AMAZON.COM, INC., a Delaware Corporation,
17   and A2Z DEVELOPMENT CENTER, INC., a
18   Delaware Corporation,

19              Defendants.

20

21                                      CLASS ACTION COMPLAINT

22 I.         INTRODUCTION

23            1.       This case is a class action lawsuit arising out of Amazon’s practice of using smart-

24 speaker technology (“Alexa”) to surreptitiously save permanent recordings of millions of Americans’

25 voices, all without their knowledge or consent. Such an invasion of privacy blatantly violates the

26 laws of Washington, Maryland, and Pennsylvania, all of which prohibit the recording of oral

27

28   CLASS ACTION COMPLAINT - 1
     CASE NO.                                                                        38TH FLOOR
                                                                                 1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 2 of 19




 1 communications without the consent of all parties to the communication. Plaintiffs bring this action,

 2 individually, and on behalf of a class of similarly situated person, to redress those violations of law.

 3          2.      The mechanics of Amazon’s illegal conduct work as follows. Alexa devices are

 4 designed to record and respond to communications immediately after an individual says a word

 5 known as a “wake” word, which usually consists of an individual saying the words “Alexa” or

 6 “Echo.” Once the Alexa device recognizes the “wake” word, the Alexa device then records the

 7 ensuing communication—including anything an individual in the vicinity of the device may say—

 8 and then transmits that recording to Amazon’s servers for interpretation and processing before

 9 receiving the relevant data back in response. Amazon then indefinitely and permanently stores a
10 copy of that recording on its own servers for later use and commercial benefit, warehousing billions

11 of private conversations in the process.

12          3.      This practice becomes all the more sinister when one recognizes the magnitude of how

13 much Alexa can capture. For one, Amazon does not distinguish between a registered Alexa user or

14 non-registered users; anyone in the vicinity of an Alexa device who speaks—whether directly to

15 Alexa or to another person in the room, or even to themselves—will have their voice recorded through
                1
16 this process. Further, Amazon’s use of this smart-speaker technology is not limited to one line of

17 devices, but encompasses a range of Amazon products including Echo Dot, Echo Plus, Echo Sub,

18 Echo Show, Echo Input, Echo Frames eyeglasses, Amazon Fire TV digital media player, and Amazon

19 Fire tablets. Indeed, Amazon allows third-party manufacturers of devices such as residential

20 thermostats, computers, and security cameras to offer Alexa integration, and even allows third-party

21 manufacturers to offer devices with Alexa capability already built-in, such that those third-party

22 devices are functionally equivalent to an Amazon device (collectively, “Alexa Devices” or “Alexa

23 Device”).

24          4.      Shockingly, Alexa may also capture a person’s voice and record their conversations

25 even without the intentional use of a wake word. It has been found that words as varied as

26
     1
27    “Registered” users refer to persons who registered the Alexa Device at issue. “Unregistered” or
     “Non-registered” users refer to persons who did not register the Alexa Device at issue.
28   CLASS ACTION COMPLAINT - 2
     CASE NO.                                                                        38TH FLOOR
                                                                                 1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 3 of 19




 1 “exclamation,” “congresswoman,” “Kevin’s car,” “pickle,” or “a ghost” have caused an Alexa device
                                                                   2
 2 to activate if the programmed wake words were “Alexa” or “Echo.” Notably, a user may set their

 3 own wake word, which brings with it another wide range of false positives that activate Alexa’s ears

 4 – and Amazon’s insidious course of conduct in the process.

 5          5.      Alexa’s eavesdropping range thus captures a host of private conversations that many

 6 individuals would find extremely personal, including conversations about one’s family, medical

 7 conditions, religious beliefs, political affiliations, and other personal or private matters. Such

 8 conversations are located and stored in a cold server owned by Amazon—and left in Amazon’s hands

 9 to use as they see fit.
10          6.      Plaintiffs bring this Class Action Complaint against Defendants Amazon.com, Inc.,

11 and a2z Development Center, Inc. d/b/a Amazon Lab126 (collectively “Amazon” or “Defendants”)

12 to obtain redress for all Washington, Maryland, and Pennsylvania residents who have used Alexa on

13 any Alexa Device, or had their communications monitored, recorded, stored, or intercepted by an

14 Alexa Device—irrespective of whether they were registered or unregistered users—and have

15 therefore been recorded by Amazon without consent. Plaintiffs allege as follows as to themselves,

16 upon personal knowledge of their own acts and experiences, and as to all other matters, upon

17 information and belief including investigation conducted by their undersigned attorneys:

18 II.      PARTIES

19          7.      Plaintiff Jeffrey Hoyt is a natural person and a citizen of Washington. He lives in King

20 County, Washington. He owns and operates an Alexa Device.

21          8.      Plaintiff Lorlie Tesoriero is a natural person and citizen of Washington. She lives in

22 a household with an Alexa Device registered by someone else.

23          9.      Plaintiff Pamela Zager is a natural person and a citizen of the Commonwealth of

24 Pennsylvania. She owns and operates an Alexa Device.

25

26   2
    Jennifer Jolly, It’s not you, it’s them: Google, Alexa and Siri may answer even if you haven’t called¸
27 USA  TODAY (Feb. 25, 2020), https://www.usatoday.com/story/tech/conferences/2020/02/25/google-
   alexa-siri-randomly-answer-even-without-wake-word-study-says/4833560002/.
28 CLASS ACTION COMPLAINT - 3
     CASE NO.                                                                        38TH FLOOR
                                                                                 1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 4 of 19




 1          10.     Plaintiffs Maureen Urbach and James Urbach are natural persons and citizens of the

 2 Commonwealth of Pennsylvania. Plaintiff Maureen Urbach owns and operates an Alexa Device.

 3 Plaintiff James Urbach lives in a household with an Alexa Device registered by someone else.

 4          11.     Plaintiff Caron Watkins is a natural person and citizen of Maryland. She lives in a

 5 household with an Alexa Device registered by someone else.

 6          12.     Defendant Amazon.com, Inc. is a Delaware corporation with its headquarters and

 7 principal place of business at 410 Terry Avenue North, Seattle, Washington.

 8          13.     Defendant a2z Development Center, Inc., d/b/a Amazon Lab126, is a Delaware

 9 corporation with its headquarters and principal place of business located at 1120 Enterprise Way,
10 Sunnyvale, California. Amazon Lab126 employs thousands of individuals, many of whom work on

11 Alexa-enabled devices and software at its Sunnyvale headquarters, and is a subsidiary of

12 Amazon.com, Inc.

13 III.     JURISDICTION AND VENUE

14          14.     This Court has subject-matter jurisdiction over this dispute under 28 U.S.C. § 1332(d)

15 because the amount in controversy exceeds $5,000,000, exclusive of interest and costs, and because

16 at least one member of each class is a citizen of a different state than at least one Defendant.

17          15.     This Court has personal jurisdiction over Defendants because a substantial part of the

18 harm, events, and conduct giving rise to Plaintiff’s claims occurred in Washington, and Defendant

19 Amazon.com, Inc. is headquartered in Washington.

20          16.     Venue is proper in this Court under 28 U.S.C. § 1391 because Defendant

21 Amazon.com, Inc. is headquartered in this District, and because a substantial part of the events and

22 conduct giving rise to Plaintiff’s claims took place in this District.

23 IV.      FACTUAL BACKGROUND

24          17.     Amazon is one of the largest companies in the world, with net sales of over $386
                   3
25 billion in 2020. As an e-commerce company, Amazon’s main sources of revenue are retail sales,

26
     3
27    Form 10-K for Fiscal Year Ended December 31, 2020, Amazon Inc.,
     https://ir.aboutamazon.com/sec-filings/default.aspx
28   CLASS ACTION COMPLAINT - 4
     CASE NO.                                                                       38TH FLOOR
                                                                                1000 SECOND AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 5 of 19




 1 third-party seller services, subscription services, and Amazon Web Services (“AWS”) arrangements
                                                                                4
 2 that include “global sales of compute, storage, database and other services.” According to some

 3 reports, an astounding 42% of the internet is powered by AWS, more than double that of Microsoft,
                             5
 4 Google, and IBM combined.

 5          18.     Amazon also develops certain technology products, including Alexa, Amazon’s

 6 “cloud-based voice service available on hundreds of millions of devices from Amazon and third-party
                         6
 7 device manufacturers.” Amazon further describes Alexa as its “voice AI,” which “lives in the cloud
                                                                                                 7
 8 and is happy to help anywhere there’s internet access and a device that can connect to Alexa.” Alexa

 9 “listens” to verbal communications and responds to those communications in a simulated voice.
10          19.     The inception of Alexa began with Amazon Lab126 designing and engineering the

11 Echo “smart speaker” in 2010, which led to Amazon launching the Echo “smart speaker” product in

12 conjunction with the Alexa voice assistant in November 2014.

13          20.     Amazon’s use of the Alexa smart-speaker technology is not limited to one line of

14 devices, but now encompasses a range of Amazon products including Echo Dot, Echo Plus, Echo

15 Sub, Echo Show, Echo Input, Echo Frames eyeglasses, Amazon Fire TV digital media player, and

16 Amazon Fire tablets. Additionally, Amazon allows third-party manufacturers of devices, such as

17 residential thermostats, computers, and security cameras, to offer Alexa integration, and also allows

18 third-party manufacturers to offer devices with Alexa capability already built-in (collectively, “Alexa

19 Devices” or “Alexa Device”). As of January 2019, Amazon has reported that over 100 million
                                                                       8
20 devices with Amazon’s Alexa assistant pre-installed have been sold.

21

22
     4
23     Id.
     5
       Matt Ward, Amazon: The Company Consuming Consumers, thinkgrowth.org (Jan. 29, 2018),
24   https://thinkgrowth.org/the-big-4-part-one-amazon-the-company-that-consumes-the-world-
     fb4679f10708.
25   6
       Amazon, What is Alexa, https://developer.amazon.com/en-US/alexa (last visited June 4, 2021).
     7
       Amazon, FAQs: What is Alexa?, https://www.amazon.com/b?ie=UTF8&node=21576558011 (last
26
     visited June 5, 2021).
     8
27     Lucase Matney, More Than 100 Million Alexa Devices Have Been Sold, TECH CRUNCH (Jan. 4,
     2019), https://techcrunch.com/2019/01/04/more-than-100-million-alexa-devices-have-been-sold/.
28   CLASS ACTION COMPLAINT - 5
     CASE NO.                                                                      38TH FLOOR
                                                                               1000 SECOND AVENUE
                                                                            SEATTLE, WASHINGTON 98104
                                                                                  (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 6 of 19




 1          21.     In order to use an Alexa Device, a person needs a WiFi Internet connection and the

 2 Alexa mobile application (the “Alexa App”) installed on a smartphone or tablet.

 3          22.     To first use the Alexa App, an individual must have an account with Amazon. The

 4 individual must then follow the set-up process on the Alexa Device, which indicates that one must

 5 pair the Alexa Device with the Alexa App. After the person has paired the Alexa Device to the Alexa

 6 App, the Alexa Device is ready for use by anyone, including people who do not have an account with

 7 Amazon, have not set up the Alexa Device, or do not have an Alexa App.

 8          23.     Alexa Devices are designed to record and respond to communications immediately
                                                                    9
 9 after an individual says a wake word (usually “Alexa” or “Echo”). If the wake word is recognized,
10 the Alexa Device records the ensuing communication and then transmits the recording to Amazon’s

11 servers for interpretation and processing before receiving the relevant data in response.

12          24.     However, oftentimes, the Alexa Device will record, monitor, or intercept

13 communications even without the intentional use of a wake word. Indeed, reports have stated that it

14 is extremely common for Alexa to activate, begin recording, and then upload the eavesdropped audio
                                                 10
15 to the cloud, even when no wake word was used. It has been found that words as varied as

16 “exclamation,” “congresswoman,” “Kevin’s car,” “pickle,” or “a ghost” have activated Alexa even if
                                                  11
17 the wake words “Alexa” or “Echo” were not used. According to a report by Bloomberg, there are

18 at least 100 transcripts of conversations uploaded to the cloud each day that Alexa Devices have
                                               12
19 recorded without purposely being activated.

20

21
     9
       Matt Day, Giles Turner, and Natalia Drozdiak, Amazon Workers Are Listening to What You Tell
22
     Alexa, BLOOMBERG (Apr. 10, 2019), https://www.bloomberg.com/news/articles/2019-04-10/is-
23   anyone-listening-to-you-on-alexa-a-global-team-reviews-audio.
     10
         Carley Lerner, Is Alexa Really Always Listening, READER’S DIGEST (May 28, 2021),
24   https://www.rd.com/article/is-alexa-really-always-listening/.
     11
        Jennifer Jolly, It’s not you, it’s them: Google, Alexa and Siri may answer even if you haven’t called¸
25   USA TODAY (Feb. 25, 2020), https://www.usatoday.com/story/tech/conferences/2020/02/25/google-
     alexa-siri-randomly-answer-even-without-wake-word-study-says/4833560002/.
26   12
        Id.; Matt Day, Giles Turner, and Natalia Drozdiak, Amazon Workers Are Listening to What You
27   Tell Alexa, BLOOMBERG (Apr. 10, 2019), https://www.bloomberg.com/news/articles/2019-04-10/is-
     anyone-listening-to-you-on-alexa-a-global-team-reviews-audio.
28   CLASS ACTION COMPLAINT - 6
     CASE NO.                                                                         38TH FLOOR
                                                                                  1000 SECOND AVENUE
                                                                               SEATTLE, WASHINGTON 98104
                                                                                     (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 7 of 19




 1          25.     Furthermore, Alexa’s auditory reach is expansive. It can hear individuals typing across

 2 the room such that it can record PIN codes and text messages, by picking up and listening to the
                                                         13
 3 vibration of the screen while a user’s finger taps it. Alexa has also recorded people during intimate
           14
 4 moments. There have been reports that Alexa has also sent and forwarded audio recordings of
                                                                                  15
 5 private conversations to family members, without the intent of the Alexa user.

 6          26.     Once Alexa has responded to a recording sent by an Alexa Device, Amazon
                                                                                             16
 7 permanently stores a copy of that recording on its own servers for later use and analysis. While

 8 users may attempt to delete their recordings, according to Senator Chris Coons, after directly inquiring

 9 of Amazon as to how long voice recordings and transcripts were kept by the company, “Amazon’s
10 response leaves open the possibility that transcripts of user voice interactions with Alexa are not

11 deleted from all of Amazon’s servers, even after a user has deleted a recording of his or her voice. . .

12 . What’s more, the extent to which this data is shared with third parties, and how those third parties
                                                        17
13 use and control that information, is still unclear.”

14          27.     Amazon then uses those recordings for its own benefit. It claims to use them to

15 constantly refine, improve, and develop new technologies for Amazon. For example, Amazon now

16 has the capability to listen to people’s conversations and make targeted advertisements based on what

17

18   13
        Aditya Saroha, Alexa can hear and record what is typed in nearby devices, study finds, THE HINDU
19   (Dec. 28, 2020), https://www.thehindu.com/sci-tech/technology/alexa-can-hear-and-record-what-is-
     typed-in-nearby-devices-study-finds/article33435660.ece.
     14
20      Asher Stockler, Amazon Alexa Capturing Audio of People Having Sex, Possible Sexual Assaults:
     Report, NEWSWEEK (Aug. 1, 2019), https://www.newsweek.com/amazon-alexa-recordings-romania-
21   sex-privacy-1452173.
     15
         Carley Lerner, Is Alexa Really Always Listening, READER’S DIGEST (May 28, 2021),
22
     https://www.rd.com/article/is-alexa-really-always-listening/.
     16
23      Charlie Osborne, Amazon confirms Alexa customer voice recordings are kept forever, ZD NET (July
     3, 2019), https://www.zdnet.com/article/amazon-confirms-alexa-customer-voice-recordings-are-
24   kept-forever/.
     17
        Alfred Ng, Amazon Alexa keeps your data with no expiration date, and shares it too, CNET (July
25   2,      2019),     https://www.cnet.com/home/smart-home/amazon-alexa-keeps-your-data-with-no-
     expiration-date-and-shares-it-too/; Press Release, Sen. Chris Coons, Amazon responds to Sen. Coons’
26
     concerns about consumer privacy practices for Alexa devices (July 3, 2019), available at
27   https://www.coons.senate.gov/news/press-releases/amazon-responds-to-sen-coons-concernsabout-
     consumer-privacy-practices-for-alexa-devices.
28   CLASS ACTION COMPLAINT - 7
     CASE NO.                                                                       38TH FLOOR
                                                                                1000 SECOND AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 622-2000
            Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 8 of 19



           18
 1 is said. Moreover, many Alexa recordings are individually reviewed by Amazon workers and

 2 contractors, with reviewers parsing as many as 1,000 audio clips per day from outposts located in
                                   19
 3 Costa Rica, Romania, and India.

 4           28.    Amazon does not sufficiently warn individuals via its terms of service or otherwise

 5 that it is intercepting, recording, monitoring, or storing their communications in perpetuity and

 6 creating permanent recordings of their voice when they are communicating in the vicinity of an Alexa

 7 Device. It also does not obtain their consent to do so.

 8           29.    The storage of these recordings has been reported to also be unsecure. Recent reports

 9 have described how vulnerable the recordings are to hackers even when stored – a flaw first detected
                                      20
10 by cyber security firm CheckPoint.

11           30.    Recently, Amazon’s ambitions for Alexa have manifested more clearly: Amazon’s use

12 of Alexa is part of an overall plan to create a forced “shared” Internet that is automatically opt-in.

13 Indeed, Amazon intends that—by automatic default—all Amazon devices, include “Alexa, Echo,

14 Ring, CCTV cameras, ambient light sources, motion sensors and other electronics” will share part of
                                                                                                           21
15 the user’s Internet channel with his or her neighbors in case they do not have Internet and vice versa.

16 To opt-out of this program, consumers must go through a burdensome opt-out process for all their

17 devices.

18           31.    It should therefore come as no surprise that Amazon’s overall goal is, and has always

19 been, the aggressive acquisition of consumer’s data based upon its massive AWS presence, its

20
     18
        See U.S. Patent No. 10,692,506 (filed Aug. 2, 2019).
21   19
        Asher Stockler, Amazon Alexa Capturing Audio of People Having Sex, Possible Sexual Assaults:
     Report, NEWSWEEK (Aug. 1, 2019), https://www.newsweek.com/amazon-alexa-recordings-romania-
22
     sex-privacy-1452173.
     20
23      Tech Desk, A critical flaw could have leaked all your personal Alexa voice recordings, THE INDIAN
     EXPRESS (Aug. 14, 2020), https://indianexpress.com/article/technology/social/amazon-alexa-critical-
24   bug-voice-recordings-6554545/.
     21
        Abdullah, Amazon Will Force Users of Their Devices to Share the Internet, GIZCHINA (May 31,
25   2021),     https://www.gizchina.com/2021/05/31/amazon-will-force-users-of-their-devices-to-share-
     the-internet/; see also Laurel Wamsley, Your Amazon Echo will Share Your Wireless Network with
26
     Neighbors,         Unless       You       Opt        Out,      NPR         (June      4,       2021),
27   https://www.npr.org/2021/06/02/1002590964/your-amazon-echo-will-share-your-wi-fi-network-
     with-neighbors-unless-you-opt-out.
28    CLASS ACTION COMPLAINT - 8
      CASE NO.                                                                       38TH FLOOR
                                                                                 1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 9 of 19




 1 “shared” Internet program, and the use of Alexa Devices to capture and record human conversation

 2 and data.

 3          32.    Alexa has the ability to automatically ask for consent from its users. Through its

 4 functionality, it can ask its users whether they would like to prevent Alexa from storing its

 5 conversations permanently after the conversation or inquiry with Alexa is over. It can ask for

 6 affirmative vocal consent from the user to permanently store its conversations during the installation

 7 process. It can deactivate Amazon’s permanent recording functionality for users who do not

 8 affirmatively consent. Alexa could simply prevent voice recordings altogether by retaining the user’s

 9 audio communications only for the time period necessary to process them locally on the device, rather
10 than transmit an entire voice recording to Amazon’s servers.

11          33.    However, Amazon does not do this because this would run contrary to its ever-

12 expanding strategy of obtaining and collecting data from millions of Americans for its own

13 commercial gain. The use of Alexa to permanently store and capitalize on millions of Americans’

14 private conversations is working exactly as intended.

15 V.       CLASS ACTION ALLEGATIONS

16          34.    Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(b)(3)

17 individually and on behalf of the following Class of Persons:

18          Nationwide Class: All residents in the United States of America who used Alexa on any

19          Alexa Device, or had their communications recorded, stored, intercepted, or monitored by an

20          Alexa Device, three years from the date of the filing of this Complaint.

21          Washington Subclass: All residents in Washington who used Alexa on any Alexa Device, or

22          had their communications recorded, stored, intercepted, or monitored by an Alexa Device,

23          three years from the date of the filing of this Complaint.

24          Maryland Subclass: All residents in Maryland who used Alexa on any Alexa Device, or had

25          their communications recorded, stored, intercepted, or monitored by an Alexa Device, three

26          years from the date of the filing of this Complaint.

27

28   CLASS ACTION COMPLAINT - 9
     CASE NO.                                                                      38TH FLOOR
                                                                               1000 SECOND AVENUE
                                                                            SEATTLE, WASHINGTON 98104
                                                                                  (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 10 of 19




1           Pennsylvania Subclass: All residents in Pennsylvania who used Alexa on any Alexa Device,

2           or had their communications recorded, stored, intercepted, or monitored by an Alexa Device,

3           two years from the date of the filing of this Complaint.

4           35.         Excluded from the Class are: (1) Defendants, Defendants’ subsidiaries, parents,

5 successors, predecessors, agents, employees, attorneys, and any entity in which Defendants of their

6 parents have a controlling interest and their current or former employees, officers, and directors; (2)

7 any Judge or Magistrate presiding over this action and any immediate family members; (3) persons

8 who properly execute and file a timely request for exclusion from the Class; and (4) Plaintiffs’ counsel

9 and Defendants’ counsel.
10              36.     Defendants’ conduct violated the privacy rights of thousands, if not millions, of Class

11   members, including Plaintiffs, without consent.

12              37.     The members of the Class are so numerous that joinder of all members is

13   impracticable. The disposition of their claims in a class action will provide substantial benefits to the

14   parties and the Court.

15              38.     There is a well-defined community of interest in the questions of law and fact involved

16   in this case. Questions of law and fact common to the members of the Class which predominate over

17   questions which may affect individual Class members include:

18                    a. Whether Alexa Devices operating Alexa record, monitor, intercept, or store voice

19                       recordings of persons who interact with them.

20                    b. Whether registered or unregistered Alexa users who use Alexa Devices in their home

21                       or locations where they otherwise would have an expectation of privacy, have an

22                       objectively reasonable expectation of confidentiality.

23                    c. Whether Defendants obtained consent to record, monitor, intercept, or store voice

24                       recordings of registered or unregistered users of Alexa Devices.

25                    d. Whether Defendants’ conduct violates the laws of the states of Washington and

26                       Maryland, and the Commonwealth of Pennsylvania, as alleged below.

27

28   CLASS ACTION COMPLAINT - 10
     CASE NO.                                                                            38TH FLOOR
                                                                                     1000 SECOND AVENUE
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                        (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 11 of 19




1               39.   Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class were

2    harmed by Defendants’ wrongful conduct in violation of the applicable state statutes. Plaintiffs’ and

3    Class members’ privacy were invaded by Defendants’ uniform wrongful conduct.

4               40.   Plaintiffs will adequately protect the Class’s interests. Plaintiffs have retained counsel

5    competent and experienced in complex litigation and class actions, including litigations to remedy

6    privacy violations. Plaintiffs have no interest that is antagonistic to the interests of the Class, and

7    Defendants have no defenses unique to any Plaintiff. Plaintiffs and their counsel are committed to

8    vigorously prosecuting this action on behalf of the members of the Class, and they have the resources

9    to do so. Neither Plaintiffs nor their counsel have any interest adverse to the interests of the other

10   members of the Class.

11              41.   A class action is superior to other available methods for the fair and efficient

12   adjudication of this controversy.

13                             TOLLING, CONCEALMENT, AND ESTOPPEL

14              42.   The applicable statutes of limitation have been tolled as a result of Amazon’s knowing

15   and active concealment and denial of the facts alleged herein, namely its practice of recording,

16   intercepting, monitoring, and permanently storing individuals’ private conversations without their

17   consent.

18              43.   Plaintiffs and Class Members could not, with due diligence, have discovered the full

19   scope of Amazon’s conduct, due in no small part to Amazon’s efforts to conceal such conduct. All

20   applicable statutes of limitation also have been tolled by operation of the discovery rule. Under the

21   circumstances, Amazon was under a duty to disclose the nature and significance of their practice of

22   recording, intercepting, monitoring, and permanently storing confidential communications, but did

23   not do so. Defendants are therefore estopped from relying on any statute of limitations.

24              44.   Amazon’s fraudulent concealment and omissions are common to Plaintiffs and all

25   Class members.

26

27

28   CLASS ACTION COMPLAINT - 11
     CASE NO.                                                                           38TH FLOOR
                                                                                    1000 SECOND AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                       (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 12 of 19




1                                            CLAIMS FOR RELIEF

2                                       FIRST CLAIM FOR RELIEF
                              Violation of the Washington Wiretapping Statute,
3                                          WA Rev. Code § 9.73.030
4                           (On Behalf of Plaintiffs Jeffrey Hoyt, Lorlie Tesoriero,
                                        and the Washington Subclass)
5
                45.   Plaintiffs incorporate by reference the foregoing allegations as if fully set forth herein.
6
                46.   Plaintiffs and Class members used Alexa Devices in their residences or otherwise had
7
     their private conversations overheard, recorded, intercepted, or monitored by an Alexa Device.
8
                47.   When Plaintiffs and Class members used Alexa Devices or otherwise had their
9
     communications recorded, stored, intercepted, or monitored by an Alexa Device, Amazon recorded
10
     their communications, transmitted the communications to cloud servers, and retained copies of the
11
     communications, in violation of WA Rev. Code § 9.73.030, which prohibits the willful interception
12
     of any oral communication and the willful use of any device to intercept any oral communication.
13
                48.   Amazon did not adequately disclose to Plaintiffs and Class members that it would
14
     record and store their communications that occurred in the vicinity of Alexa Devices.
15
                49.   Plaintiffs and Class members did not believe that Amazon would record and store their
16
     interactions with Alexa Devices.
17
                50.   Plaintiffs and Class members reasonably expected that their Alexa interactions would
18
     remain private.
19
                51.   Plaintiffs and Class members did not consent to have their communications recorded,
20
     stored, intercepted, or monitored by Amazon through Alexa Devices.
21
                52.   Amazon intentionally recorded and stored interactions Plaintiffs and Class members
22
     had with Alexa.
23
                53.   Amazon’s conduct violated the statute complained of herein.
24
                54.   Amazon’s conduct in violation of the state statute complained of herein caused injury
25
     to the dignity, well-being, and security of Plaintiffs and Class members.
26

27

28   CLASS ACTION COMPLAINT - 12
     CASE NO.                                                                            38TH FLOOR
                                                                                     1000 SECOND AVENUE
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                        (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 13 of 19




 1              55.   By this conduct, Amazon intentionally intercepted and used oral communications

 2   without the consent of all parties to those communications, in violation of WA Rev. Code § 9.73.030.

 3              56.   Amazon violated Plaintiffs’ and Class members’ right to privacy in their confidential

 4   communications, as protected by WA Rev. Code § 9.73.030.

 5              57.   Amazon is able, and Plaintiffs seek an Order requiring it, to destroy the recordings of

 6   Plaintiffs and Class members’ interactions with Alexa Devices, and to implement procedures

 7   requiring consent from any user.

 8              58.   Plaintiffs, individually and on behalf of the members of the Class seek: (1) an

 9   injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions and to

10   delete those recordings already made, and to implement functionality sufficient to prevent

11   unauthorized recordings in the future; (2) damages equal to $100 per day up to $1,000 under WA

12   Rev. Code § 9.73.060; (3) punitive damages; and (4) costs and reasonable attorneys’ fees under WA

13   Rev. Code § 9.73.060.

14              59.   Plaintiffs, individually and on behalf of the members of the Class, bring this claim

15   within three years of the alleged misconduct that occurred by Amazon, as set forth herein.

16                                     SECOND CLAIM FOR RELIEF
                              Violation of the Maryland Wiretapping Statute,
17                                      Md. Cts. & Jud. Pro. § 10-402
                      (On Behalf of Plaintiff Caron Watkins and the Maryland Subclass)
18

19          60.       Plaintiff incorporates by reference the foregoing allegations as if fully set forth herein.

20          61.       Plaintiff and Class members used Alexa Devices in their residences or otherwise had

21 their private conversations overheard, recorded, intercepted, or monitored by an Alexa Device.

22          62.       When Plaintiff and Class members used Alexa Devices or otherwise had their

23 communications recorded, stored, intercepted, or monitored by an Alexa Device, Amazon recorded

24 their communications, transmitted the communications to cloud servers, and retained copies of the

25 communications, in violation of Md. Cts. & Jud. Pro. § 10-402, which prohibits the willful

26 interception of any oral communication.

27

28   CLASS ACTION COMPLAINT - 13
     CASE NO.                                                                            38TH FLOOR
                                                                                     1000 SECOND AVENUE
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                        (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 14 of 19




 1          63.    Amazon did not adequately disclose to Plaintiff and Class members that it would

 2 record and store their communications that occurred in the vicinity of Alexa Devices.

 3          64.    Plaintiff and Class members did not believe that Amazon would record and store their

 4 interactions with Alexa Devices.

 5          65.    Plaintiff and Class members reasonably expected that their Alexa interactions would

 6 remain private.

 7          66.    Plaintiff and Class members did not consent to have their communications recorded,

 8 stored, intercepted, or monitored by Amazon through Alexa Devices.

 9          67.    Amazon intentionally recorded and stored interactions Plaintiff and Class members

10 had with Alexa.

11          68.    Amazon’s conduct violated the statute complained of herein.

12          69.    Amazon’s conduct in violation of the state statute complained of herein caused injury

13 to the dignity, well-being, and security of Plaintiff and Class members.

14          70.    By this conduct, Amazon intentionally intercepted and used oral communications

15 without the consent of all parties to those communications, in violation of Md. Cts. & Jud. Pro. § 10-

16 402.

17          71.    Amazon violated Plaintiff’s and Class members’ right to privacy in their confidential

18 communications, as protected by Md. Cts. & Jud. Pro. § 10-402.

19          72.    Amazon is able, and Plaintiff seeks an Order requiring it, to destroy the recordings of

20 Plaintiff and Class members’ interactions with Alexa Devices, and to implement procedures requiring

21 consent from any user.

22          73.    Plaintiff, individually and on behalf of the members of the Class seek: (1) an injunction

23 requiring Amazon to obtain consent prior to recording minors’ Alexa interactions and to delete those

24 recordings already made, and to implement functionality sufficient to prevent unauthorized

25 recordings in the future; (2) damages equal to $100 per day or $1,000, whichever is greater, under

26 Md. Cts. & Jud. Pro. § 10-410; (3) punitive damages; and (4) costs and reasonable attorneys’ fees

27 under Md. Cts. & Jud. Pro. § 10-410.

28   CLASS ACTION COMPLAINT - 14
     CASE NO.                                                                        38TH FLOOR
                                                                                 1000 SECOND AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 15 of 19




1           74.     Plaintiff, individually and on behalf of the members of the Class, brings this claim

2 within three years of the alleged misconduct that occurred by Amazon, as set forth herein.

3                                      THIRD CLAIM FOR RELIEF
                            Violation of the Pennsylvania Wiretapping Statute,
4                                          18 Pa. Cons. Stat. § 5703
                  (On Behalf of Plaintiffs Pamela Zager, Maureen Urbach, James Urbach,
5                                      and the Pennsylvania Subclass)
6
            75.     Plaintiffs incorporate by reference the foregoing allegations as if fully set forth herein.
7
            76.     Plaintiffs and Class members used Alexa Devices in their residences or otherwise had
8
     their private conversations overheard, recorded, intercepted, or monitored by an Alexa Device.
9
            77.     When Plaintiffs and Class members used Alexa Devices or otherwise had their
10
     communications recorded, stored, intercepted, or monitored by an Alexa Device, Amazon recorded
11
     their communications, transmitted the communications to cloud servers, retained copies of the
12
     communications, in violation of 18 Pa. Cons. Stat. § 5703, which prohibits the willful interception of
13
     any oral communication.
14
            78.     Amazon did not adequately disclose to Plaintiffs and Class members that it would
15
     record and store their communications that occurred in the vicinity of Alexa Devices.
16
            79.     Plaintiffs and Class members did not believe that Amazon would record and store their
17
     interactions with Alexa Devices.
18
            80.     Plaintiffs and Class members reasonably expected that their Alexa interactions would
19
     remain private.
20
            81.     Plaintiffs and Class members did not consent to have their communications recorded,
21
     stored, intercepted, or monitored by Amazon through Alexa Devices.
22
            82.     Amazon intentionally recorded and stored interactions Plaintiffs and Class members
23
     had with Alexa.
24
            83.     Amazon’s conduct violated the statute complained of herein.
25
            84.     Amazon’s conduct in violation of the state statute complained of herein caused injury
26
     to the dignity, well-being, and security of Plaintiffs and Class members.
27

28   CLASS ACTION COMPLAINT - 15
     CASE NO.                                                                          38TH FLOOR
                                                                                   1000 SECOND AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                      (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 16 of 19




 1          85.      By this conduct, Amazon intentionally intercepted and used oral communications

 2 without the consent of all parties to those communications, in violation of 18 Pa. Cons. Stat. § 5703.

 3          86.      Amazon violated Plaintiffs’ and Class members’ right to privacy in their confidential

 4 communications, as protected by 18 Pa. Cons. Stat. § 5703.

 5          87.      Amazon is able, and Plaintiffs seek an Order requiring it, to destroy the recordings of

 6 Plaintiffs and Class members’ interactions with Alexa Devices, and to implement procedures

 7 requiring consent from any user.

 8          88.      Plaintiffs, individually and on behalf of the members of the Class seek: (1) an

 9 injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions and to
10 delete those recordings already made, and to implement functionality sufficient to prevent

11 unauthorized recordings in the future; (2) damages equal to $100 per day or $1,000, whichever is

12 greater, under 18 Pa. Cons. Stat. § 5725; (3) punitive damages; and (4) costs and reasonable attorneys’

13 fees under 18 Pa. Cons. Stat. § 5725.

14          89.      Plaintiffs, individually and on behalf of the members of the Class, bring this claim

15 within two years of the alleged misconduct that occurred by Amazon, as set forth herein.

16                                  FOURTH CLAIM FOR RELIEF
                           Violation of the Washington Wiretapping Statute,
17                                       WA Rev. Code § 9.73.030
                  (On Behalf of Plaintiffs Jeffrey Hoyt, Lorlie Tesoriero, Pamela Zager,
18              Maureen Urbach, James Urbach, Caron Watkins, and the Nationwide Class)
19
            90.      Plaintiffs incorporate by reference the foregoing allegations as if fully set forth herein.
20
            91.      Plaintiffs and Class members used Alexa Devices in their residences or otherwise had
21
     their private conversations overheard, recorded, intercepted, or monitored by an Alexa Device.
22
            92.      When Plaintiffs and Class members used Alexa Devices or otherwise had their
23
     communications recorded, stored, intercepted, or monitored by an Alexa Device, Amazon recorded
24
     their communications, transmitted the communications to cloud servers, and retained copies of the
25
     communications, in violation of WA Rev. Code § 9.73.030, which prohibits the willful interception
26
     of any oral communication and the willful use of any device to intercept any oral communication.
27

28   CLASS ACTION COMPLAINT - 16
     CASE NO.                                                                           38TH FLOOR
                                                                                    1000 SECOND AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                       (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 17 of 19




 1          93.    Amazon did not adequately disclose to Plaintiffs and Class members that it would

 2 record and store their communications that occurred in the vicinity of Alexa Devices.

 3          94.    Plaintiffs and Class members did not believe that Amazon would record and store their

 4 interactions with Alexa Devices.

 5          95.    Plaintiffs and Class members reasonably expected that their Alexa interactions would

 6 remain private.

 7          96.    Plaintiffs and Class members did not consent to have their communications recorded,

 8 stored, intercepted, or monitored by Amazon through Alexa Devices.

 9          97.    Amazon intentionally recorded and stored interactions Plaintiffs and Class members

10 had with Alexa.

11          98.    Amazon’s conduct violated the statute complained of herein.

12          99.    Amazon’s conduct in violation of the state statute complained of herein caused injury

13 to the dignity, well-being, and security of Plaintiffs and Class members.

14          100.   By this conduct, Amazon intentionally intercepted and used oral communications

15 without the consent of all parties to those communications, in violation of WA Rev. Code § 9.73.030.

16          101.   Amazon violated Plaintiffs’ and Class members’ right to privacy in their confidential

17 communications, as protected by WA Rev. Code § 9.73.030.

18          102.   Amazon is able, and Plaintiffs seek an Order requiring it, to destroy the recordings of

19 Plaintiffs and Class members’ interactions with Alexa Devices, and to implement procedures

20 requiring consent from any user.

21          103.   Plaintiffs, individually and on behalf of the members of the Class seek: (1) an

22 injunction requiring Amazon to obtain consent prior to recording minors’ Alexa interactions and to

23 delete those recordings already made, and to implement functionality sufficient to prevent

24 unauthorized recordings in the future; (2) damages equal to $100 per day up to $1,000 under WA

25 Rev. Code § 9.73.060; (3) punitive damages; and (4) costs and reasonable attorneys’ fees under WA

26 Rev. Code § 9.73.060.

27

28   CLASS ACTION COMPLAINT - 17
     CASE NO.                                                                      38TH FLOOR
                                                                               1000 SECOND AVENUE
                                                                            SEATTLE, WASHINGTON 98104
                                                                                  (206) 622-2000
           Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 18 of 19




 1           104.    Plaintiffs, individually and on behalf of the members of the Class, bring this claim

 2 within three years of the alleged misconduct that occurred by Amazon, as set forth herein.

 3

 4                                          PRAYER FOR RELIEF

 5           WHEREFORE, Plaintiffs, on behalf of themselves and the proposed Class, respectfully

 6 request that the Court enter an order:

 7           A.      Certifying this case as a class action on behalf of the Class defined above, appointing

 8 Plaintiffs as representatives of the Class, and appointing Plaintiffs’ counsel as Class counsel;

 9           B.      Declaring that Amazon’s conduct, as set out above, violates the state statutes cited

10 herein;

11           C.      Ordering Amazon to delete all recordings of Class members, and to implement

12 procedures to require consent before recording or storing protected communications;

13           D.      Awarding damages, including nominal, statutory, and punitive damages where

14 applicable, to Plaintiffs and the Class in an amount to be determined at trial;

15           E.      Awarding Plaintiffs and the Class their reasonable litigation expenses and attorneys’

16 fees;

17           F.      Awarding Plaintiffs and the Class pre- and post-judgment interest, to the extent

18 allowable;

19           G.      Awarding such other further injunctive and declaratory relief as is necessary to protect

20 the interests of Plaintiffs and the Class; and

21           H.      Awarding such other and further relief as the Court deems reasonable and just.

22                                       DEMAND FOR JURY TRIAL

23           Plaintiffs demand a trial by jury for all issues so triable.

24

25

26

27 DATED: June 14, 2021                              Respectfully Submitted,

28   CLASS ACTION COMPLAINT - 18
     CASE NO.                                                                         38TH FLOOR
                                                                                  1000 SECOND AVENUE
                                                                               SEATTLE, WASHINGTON 98104
                                                                                     (206) 622-2000
          Case 2:21-cv-00809-RSM Document 1 Filed 06/14/21 Page 19 of 19




1                                       By: /s/ Bradley S. Keller
                                        Bradley S. Keller
2                                       BYRNES KELLER CROMWELL LLP
                                        1000 Second Avenue
3                                       Seattle, Washington 98104
4                                       Telephone: (206) 622-2000
                                        Facsimile: (206) 622-2522
5                                       bkeller@byrneskeller.com

6                                       LABATON SUCHAROW LLP
                                        Michael P. Canty (pro hac vice forthcoming)
7                                       Carol C. Villegas (pro hac vice forthcoming)
8                                       140 Broadway
                                        New York, New York 10005
9                                       Telephone: (212) 907-0700
                                        Facsimile: (212) 818-0477
10                                      mcanty@labaton.com
                                        cvillegas@labaton.com
11

12                                      THORNTON LAW FIRM LLP
                                        Guillaume Buell (pro hac vice forthcoming)
13                                      1 Lincoln Street
                                        Boston, Massachusetts 02111
14                                      Telephone: (617) 720-1333
                                        Facsimile: (617) 720-2445
15
                                        gbuell@tenlaw.com
16
                                        GOLDMAN SCARLATO & PENNY, P.C.
17                                      Mark Goldman (pro hac vice forthcoming)
                                        Paul Scarlato (pro hac vice forthcoming)
18                                      Brian Penny (pro hac vice forthcoming)
                                        8 Tower Bridge
19
                                        161 Washington Street
20                                      Conshohocken, Pennsylvania 19428
                                        Telephone: (484) 342-0700
21                                      Facsimile: (484) 580-8747
                                        goldman@lawgsp.com
22                                      scarlato@lawgsp.com
23                                      penny@lawgsp.com

24                                      Alan L. Rosca (pro hac vice forthcoming)
                                        23250 Chagrin Blvd.
25                                      Beachwood, OH 44122
                                        Telephone: (888) 998-0530
26                                      Facsimile: (484) 580-8747
27
                                        Counsel for Plaintiffs
28   CLASS ACTION COMPLAINT - 19
     CASE NO.                                                           38TH FLOOR
                                                                    1000 SECOND AVENUE
                                                                 SEATTLE, WASHINGTON 98104
                                                                       (206) 622-2000
